Title: From John Adams to James Brackett, 29 July 1819
From: Adams, John
To: Brackett, James



dear Sir
Quincy July 29th. 1819.—

Inclosed are two letters from a Mr Farmer of Billerica; a Gentlemen whom I never saw, or heard of—also a plan of a Farm in Chelmsford with some notes; by which it appear, that the Brackets and Adams’s emigrated from Mount Waliston very early to Billerica, and Chelmsford—As every Civility requires a return I could do no less than acknowledge the receipt of his letter—
I have written him that the Brackets are a have been a numerous and respectable Family in this Town, for al’most two hundred years—and are so still, that the Name of Tompson is extinct—though the first minister of the Ancient Town of Braintree bore that Name—and left a respectable Posterity, all of whom as far as I know have disappeared—If you can give me information Respecting either of those Families, I will transmit it to Mr Farmer; who is employed in writting a History of the Town of Billerica—
When you have perused these Papers, I will thank you to return them to your Friend and / Humble Servant—
John Adams